IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0651
                            Filed February 25, 2015


RONALD MARVIN SANDUSKY,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, David L.

Christensen, Judge.



      Ronald Sandusky appeals from the order denying his application for

postconviction relief. AFFIRMED.



      Andrew T. Schoonhoven of Schoonhoven Law, P.L.L.C., Winterset, for

appellant.

      Thomas J. Miller, Attorney General, Kyle P. Hanson, Assistant Attorney

General, and Julie Forsyth, County Attorney, for appellee State.




      Considered by Vogel, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


SCOTT, S.J.

      Ronald Sandusky appeals from the order denying his application for

postconviction relief (PCR) following his 2011 convictions of sexual abuse and

assault.   Sandusky contends the court erred in rejecting eight claims of

ineffective assistance of trial counsel. He also contends his PCR trial counsel

was ineffective in failing to move the PCR court to make findings on additional

claims of ineffective assistance of trial counsel raised in his PCR trial testimony.

We review these claims de novo. See Ledezma v. State, 626 N.W.2d 134, 141

(Iowa 2001).

      In order to prove an ineffective-assistance-of-counsel claim, an appellant

must show by a preponderance of the evidence that counsel (1) failed to perform

an essential duty and (2) prejudice resulted. Ennenga v. State, 812 N.W.2d 696,

701 (Iowa 2012).     We can resolve ineffective-assistance claims under either

prong. State v. Ambrose, ___ N.W.2d ___, 2015 WL 47853, at *5 (Iowa 2015).

We measure counsel’s performance against that of a reasonably competent

attorney and avoid second-guessing trial strategy. Everett v. State, 789 N.W.2d
151, 158 (Iowa 2010).

      Sandusky failed to prove trial counsel was ineffective in the eight respects

rejected by the PCR court. Even assuming Sandusky showed counsel breached

one or more duties alleged, he wholly fails to demonstrate the likelihood of

prejudice necessary to obtain relief.        Sandusky must show a reasonable

probability that but for counsel’s error, a different result would have been

reached. See Ambrose, 2015 WL 47853, at *5. This means the likelihood must

be substantial, not just conceivable; it must be sufficient to undermine confidence
                                        3

in the outcome. Id. Sandusky simply alleges that the outcome “may have” or

“could have” been different, or makes conclusory statements that he was

prejudiced without specifying how different actions would have led to the

reasonable probability of a different outcome.     Because he falls far short of

showing a reasonable probability of a different result, we affirm the order denying

relief.

          For the same reasons, we find Sandusky has failed to show PCR counsel

was ineffective in failing to seek expanded findings on allegations of ineffective

assistance of trial counsel he raised in his testimony. His claims are too general

to be addressed or preserved for a second PCR proceeding. See Dunbar v.

State, 515 N.W.2d 12, 15 (Iowa 1994).

          AFFIRMED.